


Exhibit 10.20


Berkadia Loan No. 01-0085684 & 01-0086644
ENVIRONMENTAL INDEMNITY AGREEMENT
(MEZZANINE)
 
THIS ENVIRONMENTAL INDEMNITY AGREEMENT (MEZZANINE) (this “Agreement”) is made as
of February 27, 2015, by ARC HOSPITALITY PORTFOLIO I MEZZ, LP, a Delaware
limited partnership, having an office at c/o American Realty Capital, 405 Park
Avenue, New York, New York 10022 (“Borrower”), AMERICAN REALTY CAPITAL
HOSPITALITY OPERATING PARTNERSHIP, L.P., a Delaware limited partnership, and
AMERICAN REALTY CAPITAL HOSPITALITY TRUST, INC., a Maryland corporation, each
having an office at c/o American Realty Capital, 405 Park Avenue, New York, New
York 10022, WHITEHALL STREET GLOBAL REAL ESTATE LIMITED PARTNERSHIP 2007, a
Delaware limited partnership, and WHITEHALL PARALLEL GLOBAL REAL ESTATE LIMITED
PARTNERSHIP 2007, a Delaware limited partnership, each having an office at c/o
Goldman, Sachs & Co., 200 West Street, New York, NY 10282 (each, a “Non-Borrower
Indemnitor”, and together with their respective permitted successors and
assigns, collectively, “Non-Borrower Indemnitors”; and together with Borrower,
“Indemnitors”, and each, an “Indemnitor”), in favor of U.S. BANK NATIONAL
ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF EQTY 2014-MZ MEZZANINE
TRUST, COMMERCIAL MEZZANINE PASS-THROUGH CERTIFICATES, having an office at c/o
Berkadia Commercial Mortgage LLC, 323 Norristown Road, Suite 300, Ambler,
Pennsylvania 19002 (together with its successors and/or assigns, “Indemnitee”)
and the other Indemnified Parties (defined below).
RECITALS
1.    Pursuant to a certain Assumption and Release Agreement (Mezzzanine) dated
as of the date hereof (the “Assumption Agreement”), Indemnitee is prepared to
consent to the assumption (the “Assumption”) of a loan by Borrower from WNT Mezz
I, LLC, a Delaware limited liability company (the “Original Borrower”), in the
original principal amount of $111,000,000.00, which loan is evidenced by that
certain (i) Mezzanine Promissory Note A-1, dated April 11, 2014 (together with
all addenda, modifications, amendments, riders, exhibits and supplements
thereto, the “A-1 Note”), from Original Borrower in the original principal
amount of $66,600,000.00 (the “A-1 Loan”), and (ii) Mezzanine Promissory Note
A-2, dated April 11, 2014 (together with all addenda, modifications, amendments,
riders, exhibits and supplements thereto, the “A-2 Note” and together with the
A-1 Note, the “Note”), from Original Borrower in the original principal amount
of $44,400,000.00 (the “A-2 Loan” and together with the A-1 Loan, the “Loan”),
each in favor of German American Capital Corporation, a Maryland corporation
(“Original Indemnitee”). The Loan is evidenced by that certain Mezzanine Loan
Agreement, dated as of April 11, 2014, as amended by that certain First
Amendment to Mezzanine Loan Agreement, dated as of June 18, 2014 (as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time,

117473511_7

--------------------------------------------------------------------------------




the “Loan Agreement”), and secured by that certain Pledge and Security Agreement
(Mezzanine), dated as of April 11, 2014, from Original Borrower for the benefit
of Original Indemnitee (the “Original Pledge Agreement”), as replaced by that
certain Pledge and Security Agreement (Mezzanine) of even date herewith from
Borrower for the benefit of Indemnitee (as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time, the “Pledge
Agreement”). Capitalized terms not otherwise defined herein shall have the
meanings set forth in the Loan Agreement, as amended by the Assumption
Agreement.
2.    Original Indemnitee assigned, sold and transferred its interest in the
Loan and the Loan Documents to Indemnitee and Indemnitee is the current holder
of all of Original Indemnitee’s interest in the Loan and Loan Documents.
3.    Each Indemnitor acknowledges receipt and approval of copies of the Loan
Documents.
4.    Borrower is the legal and beneficial direct or indirect owner of (A) 100%
of the issued and outstanding limited liability company interests or limited
partnership interests in (i) ARC Hospitality Portfolio I Owner, LLC, a Delaware
limited liability company, (ii) ARC Hospitality Portfolio I BHGL Owner, LLC, a
Delaware limited liability company, (iii) ARC Hospitality Portfolio I PXGL
Owner, LLC, a Delaware limited liability company, (iv) ARC Hospitality Portfolio
I GBGL Owner, LLC, a Delaware limited liability company, (v) ARC Hospitality
Portfolio I NFGL Owner, LLC, a Delaware limited liability company, (vi) ARC
Hospitality Portfolio I MBGL 1000 Owner, LLC, a Delaware limited liability
company, (vii) ARC Hospitality Portfolio I MBGL 950 Owner, LLC, a Delaware
limited liability company, (viii) ARC Hospitality Portfolio I NTC Owner, LP, a
Delaware limited partnership, (ix) ARC Hospitality Portfolio I DLGL Owner, LP, a
Delaware limited partnership, and (x) ARC Hospitality Portfolio I SAGL Owner,
LP, a Delaware limited partnership (collectively, the “Mortgage Borrowers” and
each a “Mortgage Borrower”), and (B) 100% of the issued and outstanding limited
liability company interests in ARC Hospitality Portfolio I NTC Owner GP, LLC, a
Delaware limited liability company (“General Partner”) and the general partner
of (i) ARC Hospitality Portfolio I NTC Owner, LP, a Delaware limited
partnership, (ii) ARC Hospitality Portfolio I DLGL Owner, LP, a Delaware limited
partnership, and (iii) ARC Hospitality Portfolio I SAGL Owner, LP, a Delaware
limited partnership.
5.    Each Mortgage Borrower owns certain real property as more specifically set
forth on Schedule I attached hereto and incorporated herein by reference
(collectively, the “Properties” and each an “Individual Property”).
6.    Each Non-Borrower Indemnitor acknowledges that it owns, either directly or
indirectly, a beneficial interest in the Mortgage Borrowers, the General Partner
and the Borrower and, as a result of such beneficial interest, will receive
substantial economic and other benefits from Indemnitee consenting to the
assumption of the Mortgage Loan by Mortgage Borrowers.
7.    Each Non-Borrower Indemnitor acknowledges that it owns, either directly or
indirectly, a beneficial interest in Borrower and, as a result of such
beneficial interest, will receive substantial economic and other benefits from
Indemnitee consenting to the Assumption of the Loan by Borrower.



 
2
 

Environmental Indemnity Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-0086644
117473511_7

--------------------------------------------------------------------------------




8.    Indemnitee is unwilling to consent to the Assumption unless Indemnitors
agree to provide the indemnification, representations, warranties, covenants and
other matters described in this Agreement for the benefit of the Indemnified
Parties.
9.    Indemnitors are entering into this Agreement to induce Indemnitee to
consent to the Assumption of the Loan by Borrower.
AGREEMENT
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Indemnitors hereby represent, warrant, covenant and agree for the benefit of the
Indemnified Parties as follows:
1.Environmental Representations and Warranties. Except as otherwise disclosed by
those reports listed on Schedule II attached hereto and made a part hereof in
respect of the Properties (referred to below collectively as the “Environmental
Reports”), copies of which have been provided to Indemnitee and/or Original
Indemnitee, to Indemnitors’ knowledge and except as would not have a material
adverse effect individually or in the aggregate on the business or condition
(financial or otherwise) of Borrower or any Mortgage Borrower, (a) there are no
Hazardous Substances (defined below) or underground storage tanks in, on or
under any Individual Property, except those that are both (i) in compliance with
all Environmental Laws (defined below) and with any necessary permits issued
pursuant thereto and (ii) fully disclosed to Indemnitee and/or Original
Indemnitee in writing pursuant to the Environmental Reports; (b) there are no
past, present or threatened Releases (defined below) of Hazardous Substances in,
on, under or from any Individual Property which have not been remediated as
required under Environmental Laws; (c) there is no threat of any Release of
Hazardous Substances migrating to any Individual Property; (d) there is no past
or present non-compliance with Environmental Laws, or with permits issued
pursuant thereto, in connection with any Individual Property which has not been
remediated as required under Environmental Laws; (e) none of the Indemnitors and
none of the Mortgage Borrowers knows of, or has received, any written or oral
notice or other communication from any Person (including, but not limited to,
any Governmental Authority) relating to any Release or Remediation (defined
below) of any Hazardous Substance, of possible liability of any Indemnitor
pursuant to any Environmental Law, any other environmental conditions in
connection with any Individual Property, or any actual or potential
administrative or judicial proceedings in connection with any of the foregoing;
(f) no Toxic Mold (as defined below) is present in the indoor air of any
Individual Property at concentrations for which any Legal Requirement applicable
to such Individual Property requires removal thereof by remediation
professionals, and no Indemnitor or Mortgage Borrower is aware of any conditions
at any Individual Property that are likely to result in the presence of Toxic
Mold in the indoor air at concentrations for which any Legal Requirement
applicable to such Individual Property would require such removal; and (g)
Indemnitors have truthfully and fully provided to Indemnitee and/or Original
Indemnitee, in writing, any and all material information relating to conditions
in, on, under or from each Individual Property that is actually known to any
Indemnitor or Mortgage Borrower and that is contained in the files and records
of any Indemnitor, including, but not limited, to any reports relating to
Hazardous Substances in, on, under or from each Individual Property and/or to
the environmental condition of each Individual Property.



 
3
 

Environmental Indemnity Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-0086644
117473511_7

--------------------------------------------------------------------------------




2.    Environmental Covenants. Each Indemnitor covenants and agrees that (a) all
uses and operations on or of each Individual Property, whether by any of the
Indemnitors, any of the Mortgage Borrowers or any other Person, shall be in
compliance with all Environmental Laws and permits issued pursuant thereto; (b)
there shall be no Releases of Hazardous Substances in, on, under or from any
Individual Property (except in compliance with all applicable Environmental Laws
and with permits issued pursuant thereto); (c) there shall be no Hazardous
Substances in, on or under any Individual Property, except those that are both
(i) in compliance with all applicable Environmental Laws and with any necessary
permits issued pursuant thereto and (ii) fully disclosed to Indemnitee and/or
Original Indemnitee in writing; (d) each Indemnitor shall keep, and shall cause
each Mortgage Borrower to keep, each Individual Property free and clear of all
liens and other encumbrances imposed pursuant to any Environmental Law, whether
due to any act or omission of any of the Indemnitors or any other Person (the
“Environmental Liens”); provided, that after prior notice to Indemnitee,
Indemnitors may contest, or may cause any Mortgage Borrower to contest, at
Indemnitors’ or such Mortgage Borrower’s sole cost and expense, by appropriate
legal proceeding, conducted in good faith and with due diligence, the amount or
validity of any Environmental Liens, provided that (1) no Event of Default has
occurred and remains uncured, (2) such proceeding shall be permitted under and
be conducted in accordance with all applicable statutes, laws and ordinances,
(3) no Individual Property nor any part thereof or interest therein will be in
danger of being sold, forfeited, terminated, canceled or lost, (4) Indemnitors
shall, or shall cause the applicable Mortgage Borrower to, promptly upon final
determination thereof pay the amount of any such Environmental Liens, together
with all costs, interest and penalties which may be payable in connection
therewith, (5) to insure the payment of such Environmental Liens, Indemnitors
shall deliver, or shall cause the applicable Mortgage Borrower to deliver, to
Indemnitee either (A) cash, or other security as may be approved by Indemnitee,
in an amount equal to one hundred ten percent (110%) of the contested amount if
such contested amount will be less than one million dollars ($1,000,000) or one
hundred twenty five percent (125%) of such contested amount if such contested
amount will be equal to or greater than one million dollars ($1,000,000), or (B)
a payment and performance bond in an amount equal to one hundred percent (100%)
of the contested amount from a surety acceptable to Indemnitee in its reasonable
discretion, provided, however, Indemnitor shall not be required to deliver any
security pursuant to this clause (5) if Mortgage Borrower shall have delivered
security in respect of the relevant matter to the Mortgage Lender, (6) failure
to pay such Environmental Liens will not subject Indemnitee to any civil or
criminal liability, (7) such contest shall not affect the ownership, use or
occupancy of any Individual Property, and (8) Indemnitors shall, upon request by
Indemnitee, give Indemnitee prompt notice of the status of such proceedings
and/or confirmation of the continuing satisfaction of the conditions set forth
in clauses (1) through (7) of this Section 2(d); (e) Indemnitors shall, at their
sole cost and expense, fully and in a timely manner cooperate, and shall cause
each Mortgage Borrower to fully and in a timely manner cooperate, in all
activities pursuant to Section 3 of this Agreement, including, but not limited
to, providing all relevant information and making knowledgeable Persons
available for interviews upon reasonable advance written request and at
reasonable times and places; (f) Indemnitors shall perform, and shall cause each
Mortgage Borrower to perform, at Indemnitors’ or such Mortgage Borrower’s sole
cost and expense, any environmental site assessment or other investigation of
environmental conditions in connection with any Individual Property, pursuant to
any reasonable written request of Indemnitee made in consideration of any
environmental event or condition reasonably believed by Indemnitee to have
occurred or to exist at any Individual Property (which request shall briefly
describe the basis for



 
4
 

Environmental Indemnity Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-0086644
117473511_7

--------------------------------------------------------------------------------




Indemnitee’s belief) (including, but not limited to, sampling, testing and
analysis of soil, water, air, building materials and other materials and
substances whether solid, liquid or gas, such assessment or investigation to be
in scope and nature appropriate to the suspected event or condition) that would
be reasonably expected to have an adverse effect on any Individual Property or
on the business or condition (financial or otherwise) of Borrower, and share
with Indemnitee the reports and other results thereof, and Indemnitee and the
other Indemnified Parties shall be entitled to rely on such reports and other
results thereof; (g) Indemnitors shall comply, and shall cause each Mortgage
Borrower to comply, at Indemnitors’ or such Mortgage Borrower’s sole cost and
expense, with all reasonable written requests of Indemnitee to (i) effectuate
any required Remediation of any condition (including, but not limited to, a
Release of a Hazardous Substance) in, on, under or from any Individual Property;
(ii) comply with any applicable Environmental Law; and/or (iii) comply with any
directive from any Governmental Authority having jurisdiction over the
applicable Individual Property requiring any action relating to any
environmental condition in, on, under, from or migrating toward such Individual
Property; provided, that with respect to clauses (g)(ii) and (iii), after notice
to Indemnitee, Indemnitors, at their own expense, may suspend, or cause the
applicable Mortgage Borrower to suspend (at such Mortgage Borrower’s expense),
such compliance and contest, or cause to be contested by appropriate legal
proceeding, conducted in good faith and with due diligence, the applicability of
any Environmental Law, provided that (1) no Event of Default has occurred and
remains uncured, (2) such proceeding shall be permitted under and be conducted
in accordance with all applicable statutes, laws and ordinances, (3) no
Individual Property nor any part thereof or interest therein will be in danger
of being sold, forfeited, terminated, canceled or lost, (4) Indemnitors shall
promptly, or shall cause the applicable Mortgage Borrower to promptly, upon
final determination thereof take all acts then necessary to comply with such
Environmental Law, together with the payment of all costs, interest and
penalties which may be payable in connection therewith, (5) to insure the
performance of such legal obligations and the payment of all related costs,
Indemnitors shall deliver, or shall cause the applicable Mortgage Borrower to
deliver, to Indemnitee either (A) cash, or other security as may be approved by
Indemnitee, in an amount equal to one hundred ten percent (110%) of the maximum
costs and expenses that are reasonably expected to be incurred in connection
with such proceeding, including costs of compliance if any Indemnitor or the
applicable Mortgage Borrower is required to do so (collectively, the “Maximum
Cost”) if such Maximum Cost is less than one million dollars ($1,000,000) or one
hundred twenty five percent (125%) of the Maximum Cost if such Maximum Cost is
equal to or greater than one million dollars ($1,000,000), or (B) a payment and
performance bond in an amount equal to one hundred percent (100%) of the Maximum
Cost from a surety acceptable to Indemnitee in its reasonable discretion;
provided, however, Indemnitor shall not be required to deliver any security
pursuant to this clause (5) if Mortgage Borrower shall have delivered security
in respect of the relevant matter to the Mortgage Lender, (6) failure to comply
with such Environmental Laws will not subject Indemnitee to any civil or
criminal liability, (7) such contest shall not affect the ownership, use or
occupancy of any Individual Property, and (8) Indemnitors shall, upon request by
Indemnitee, give Indemnitee prompt notice of the status of such proceedings
and/or confirmation of the continuing satisfaction of the conditions set forth
in clauses (1) through (7) of this Section 2(g); (h) Indemnitors shall not
knowingly do or allow, or cause any Mortgage Borrower to do or allow, any tenant
or other user of any Individual Property to do any act that is in non-compliance
with any applicable Environmental Law, impairs or may impair the value of any
Individual Property or the Collateral, is contrary to any requirement of any
insurer, constitutes a public or private



 
5
 

Environmental Indemnity Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-0086644
117473511_7

--------------------------------------------------------------------------------




nuisance, constitutes waste or violates any covenant, condition, agreement or
easement applicable to any Individual Property; (i) if following the date
hereof, it is determined that any Individual Property contains paint containing
more than 0.5% lead by dry weight (“Lead Based Paint”), present in violation of
any Environmental Law and not previously disclosed in the Environmental Reports,
Indemnitors agree, at their sole cost and expense and within forty-five (45)
days thereafter, to cause (or cause the applicable Mortgage Borrower to cause)
to be prepared an assessment report describing the location and condition of the
Lead Based Paint (a “Lead Based Paint Report”), prepared by an expert, and in
form, scope and substance, acceptable to Indemnitee; (j) if following the date
hereof, it is determined that any Individual Property contains asbestos or
asbestos-containing material (“Asbestos”) present in violation of any
Environmental Law and not previously disclosed in the Environmental Reports,
Indemnitors shall at their sole cost and expense, or cause Mortgage Borrower at
Mortgage Borrower’s sole cost and expense, and within forty-five (45) days
thereafter, cause to be prepared an assessment report describing the location
and condition of the Asbestos (an “Asbestos Report”), prepared by an expert, and
in form, scope and substance, acceptable to Indemnitee; (k) if a Lead Based
Paint Report or Asbestos Report is required to be prepared pursuant to clauses
(i) or (j) of this Section 2, on or before thirty (30) days following the
preparation of such report, Indemnitors shall develop and implement, or shall
cause the applicable Mortgage Borrower to develop and implement, at Indemnitors’
or such Mortgage Borrower’s sole cost and expense, an operations and maintenance
plan to manage such condition(s) on the applicable Individual Property, which
plan shall be prepared by an expert, and be in form, scope and substance,
acceptable to Indemnitee (together with any Lead Based Paint Report and/or
Asbestos Report, as applicable, the “O&M Plan”), and if an O&M Plan has been
prepared prior to the date hereof, Indemnitors agree to diligently and
continually carry out (or cause to be carried out) the provisions thereof, it
being understood and agreed that compliance with the O&M Plan shall require or
be deemed to require, without limitation, the proper preparation and maintenance
of all records, papers and forms required under the Environmental Laws; (1) in
the event that any inspection or audit reveals the presence of Toxic Mold in the
indoor air of any Individual Property at concentrations for which any Legal
Requirement applicable to such Individual Property requires removal thereof by
remediation professionals, Indemnitors shall promptly remediate (or cause to be
remediated) the Toxic Mold and perform (or cause to be performed) post-remedial
clearance sampling in accordance with said Legal Requirement and applicable
Environmental Law, following which abatement of the Toxic Mold, Indemnitors
shall prepare and implement or shall cause the applicable Mortgage Borrower to
prepare and implement an Operations and Maintenance Plan for Toxic Mold and
Moisture reasonably acceptable to Indemnitee and in accordance with the
guidelines issued by the National Multi Housing Council; and (m) Indemnitors
shall promptly notify Indemnitee in writing of (A) any presence or Release or
threatened Release of Hazardous Substances in, on, under, from or migrating
towards any Individual Property in material violation of, or as might be
reasonably expected to result in material liability under, any Environmental
Law; (B) material non-compliance with any Environmental Laws related in any way
to any Individual Property; (C) any actual or threatened Environmental Lien; (D)
any required or proposed Remediation of environmental conditions relating to any
Individual Property; and/or (E) any written or oral notice or other
communication of which any Indemnitor or any Mortgage Borrower becomes aware
from any source whatsoever (including, but not limited to, any Governmental
Authority) relating to a material or unlawful Release, or threatened Release, of
Hazardous Substances or Remediation thereof, possible liability of any Person
pursuant to any Environmental Law concerning any Individual



 
6
 

Environmental Indemnity Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-0086644
117473511_7

--------------------------------------------------------------------------------




Property or the Property, other environmental conditions in connection with any
Individual Property or any actual or threatened administrative or judicial
proceedings in connection with any environmental matters referred to in this
Agreement.
3.    Indemnified Rights/Cooperation and Access. In the event the Indemnified
Parties have a reasonable basis to believe that an environmental hazard exists
on any Individual Property, other than conditions expressly disclosed in the
Environmental Reports, that does not (a) endanger any tenants or other occupants
of such Individual Property or their guests or the general public, or (b)
materially and adversely affect the value of such Individual Property or the
Collateral, upon reasonable written notice from the Indemnitee, describing in
reasonable detail the basis for such belief, Indemnitors shall, at Indemnitors’
sole cost and expense (or cause Mortgage Borrower at Mortgage Borrower’s cost
and expense to), promptly cause an engineer or consultant reasonably
satisfactory to the Indemnified Parties to conduct an environmental assessment
or audit of such hazard (the scope of which shall be determined in the
reasonable discretion of the Indemnified Parties) and take any samples of soil,
groundwater or other water, air or building materials or any other invasive
testing reasonably determined by Indemnitee to be required to assess such
condition and promptly deliver to Indemnitee the results of any such assessment,
audit, sampling or other testing; provided, however, if such results are not
delivered to Indemnitee within a reasonable period or if the Indemnified Parties
have reason to believe that an environmental hazard exists on such Individual
Property that endangers any tenant or other occupant of such Individual Property
or their guests or the general public or may materially and adversely affect the
value of such Individual Property or the Collateral, upon reasonable notice to
Indemnitors, the Indemnified Parties and any other Person designated by the
Indemnified Parties, including, but not limited to, any receiver, any
representative of any Governmental Authority and/or any environmental
consultant, shall have the right, but not the obligation, to enter upon such
Individual Property at all reasonable times (subject to the rights of tenants)
to assess any and all aspects of the environmental condition of such Individual
Property and its use, including, but not limited to, conducting any
environmental assessment or audit (the scope of which shall be determined in the
sole, but good faith, discretion of the Indemnified Parties) and taking samples
of soil, groundwater or other water, air or building materials and reasonably
conducting other invasive testing, reasonably determined by the Indemnified
Parties to be required to assess the condition. Indemnitors shall cooperate with
and cause the applicable Mortgage Borrower to provide, upon advance notice to
each of them, the Indemnified Parties and any such Person designated by the
Indemnified Parties with access to each Individual Property.
4.    Indemnification. Indemnitors covenant and agree, at their sole cost and
expense, to protect, defend, indemnify, release and hold Indemnified Parties
harmless from and against any and all Losses (defined below) imposed upon, or
incurred by, or asserted against, any Indemnified Parties and directly or
indirectly arising out of or relating to any one or more of the following: (a)
any presence of any Hazardous Substances in, on, above or under any Individual
Property; (b) any past, present or threatened Release of Hazardous Substances
in, on, above, under or from any Individual Property; (c) any activity by any of
the Indemnitors, any of the Mortgage Borrowers, any Person affiliated with any
of the Indemnitors, any of the Mortgage Borrowers and/or any tenant or other
user of any Individual Property in connection with any actual, proposed or
threatened use, treatment, storage, holding, existence, disposition or other
Release, generation, production, manufacturing, processing, refining, control,
management, abatement, removal, handling, transfer



 
7
 

Environmental Indemnity Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-0086644
117473511_7

--------------------------------------------------------------------------------




or transportation to or from such Individual Property of any Hazardous
Substances at any time located in, under, on or above such Individual Property;
(d) any activity by any of the Indemnitors, any of the Mortgage Borrowers, any
Person affiliated with any of the Indemnitors, any of the Mortgage Borrowers
and/or any tenant or other user of any Individual Property in connection with
any actual or proposed Remediation of any Hazardous Substances at any time
located in, under, on or above such Individual Property, whether or not such
Remediation is voluntary or pursuant to court or administrative order,
including, but not limited to, any removal, remedial or corrective action; (e)
any past, present or threatened non-compliance or violation of any Environmental
Law (or of any permit issued pursuant to any Environmental Law) in connection
with any Individual Property or operations thereon, including, but not limited
to, any failure by any of the Indemnitors, any of the Mortgage Borrowers, any
Person affiliated with any of the Indemnitors, any of the Mortgage Borrowers
and/or any tenant or other user of such Individual Property to comply with any
order of any Governmental Authority in connection with any Environmental Laws;
(f) the imposition, recording or filing or the threatened imposition, recording
or filing of any Environmental Lien encumbering any Individual Property; (g) any
administrative processes or proceedings or judicial proceedings in any way
connected with any matter addressed in this Agreement; (h) [intentionally
omitted]; (i) any acts of any of the Indemnitors, any of the Mortgage Borrowers,
any Person affiliated with any of the Indemnitors, any of the Mortgage Borrowers
and/or any tenant or other user of any Individual Property in arranging for the
disposal or treatment, or arranging with a transporter for transport for the
disposal or treatment, of Hazardous Substances in, on, above or under any
Individual Property at any facility or incineration vessel containing such or
similar Hazardous Substances; (j) any acts of any of the Indemnitors, any of the
Mortgage Borrowers, any Person affiliated with any of the Indemnitors, any of
the Mortgage Borrowers and/or any tenant or other user of any Individual
Property in accepting any Hazardous Substances in, on, above or under any
Individual Property for transport to disposal or treatment facilities,
incineration vessels or sites from which there is a Release or a threatened
Release of any Hazardous Substance which causes the incurrence of costs for
Remediation; (k) any personal injury, wrongful death or property or other damage
arising under any statutory or common law or tort law theory, in each case, with
respect to environmental matters concerning any Individual Property, including,
but not limited to, damages assessed for private or public nuisance or for the
conducting of an abnormally dangerous activity on or near any Individual
Property; and (l) any misrepresentation or inaccuracy in any representation or
warranty contained in this Agreement or material breach or failure to perform
any covenants or other obligations pursuant to this Agreement.
Notwithstanding the provisions of this Agreement to the contrary, the foregoing
indemnity shall not apply to Losses caused solely by the gross negligence or
willful misconduct of any Indemnified Party.
5.    Duty to Defend and Attorneys’ and Other Fees and Expenses. Upon written
request by any Indemnified Party, Indemnitors shall defend such Indemnified
Party(ies) against any claim for which indemnification is required hereunder (if
requested by any Indemnified Party, in the name of the Indemnified Party), by
attorneys and other professionals reasonably approved by the Indemnified
Parties. Notwithstanding the foregoing, if the defendants in a claim include an
Indemnitor (or any affiliate of an Indemnitor) and any Indemnified Party shall
have reasonably concluded that (A) there are legal defenses available to it that
are materially different from or in



 
8
 

Environmental Indemnity Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-0086644
117473511_7

--------------------------------------------------------------------------------




addition to those available to such Indemnitor (or such Affiliate of such
Indemnitor), or (B) the use of the attorneys engaged by such Indemnitor (or such
affiliate of such Indemnitor) would present such attorneys with a conflict of
interest, Indemnified Parties may, in their sole and absolute discretion, engage
their own attorneys and other professionals to defend or assist them, and, at
the option of Indemnified Parties, their attorneys shall control the resolution
of any claim or proceeding; provided that no compromise or settlement shall be
entered without Indemnitors’ consent, which consent shall not be unreasonably
withheld. Upon demand, Indemnitors shall pay or, in the sole and absolute
discretion of the Indemnified Parties, reimburse, the Indemnified Parties for
the payment of the reasonable fees and disbursements of attorneys, engineers,
environmental consultants, laboratories and other professionals in connection
therewith.
6.    Definitions. As used in this Agreement, the following terms shall have the
following meanings:
The term “Environmental Laws” means any present and future federal, state and
local laws, statutes, ordinances, rules, regulations and the like, as well as
common law, relating to protection of human health or the environment, relating
to Hazardous Substances and/or relating to liability for or costs of other
actual or threatened danger to human health or the environment. The term
“Environmental Laws” includes, but is not limited to, the following statutes, as
amended, any successor thereto, and any regulations promulgated pursuant
thereto, and any state or local statutes, ordinances, rules, regulations and the
like addressing similar issues: the Comprehensive Environmental Response,
Compensation and Liability Act; the Emergency Planning and Community
Right-to-Know Act; the Hazardous Substances Transportation Act; the Resource
Conservation and Recovery Act (including, but not limited to, Subtitle I
relating to underground storage tanks); the Solid Waste Disposal Act; the Clean
Water Act; the Clean Air Act; the Toxic Substances Control Act; the Safe
Drinking Water Act; the Occupational Safety and Health Act; the Federal Water
Pollution Control Act; the Federal Insecticide, Fungicide and Rodenticide Act;
the Endangered Species Act; the National Environmental Policy Act; the River and
Harbors Appropriation Act; and those relating to Lead Based Paint. The term
“Environmental Laws” also includes, but is not limited to, any present and
future federal, state and local laws, statutes, ordinances, rules, regulations
and the like, as well as common law, conditioning transfer of property upon a
negative declaration or other approval of a Governmental Authority of the
environmental condition of any Individual Property; requiring notification or
disclosure of Releases of Hazardous Substances or other environmental condition
of a property to any Governmental Authority or other Person, whether or not in
connection with any transfer of title to or interest in such property; imposing
conditions or requirements in connection with environmental permits or other
environmental authorization for lawful activity; relating to nuisance, trespass
or other causes of action related to the physical condition or use of any
Individual Property; and relating to wrongful death, personal injury or property
or other damage in connection with any physical condition or use of any
Individual Property.
The term “Hazardous Substances” includes, but is not limited to, any and all
substances (whether solid, liquid or gas) defined, listed or otherwise
classified as pollutants, hazardous wastes, hazardous substances, hazardous
materials, extremely hazardous wastes or words of similar meaning or regulatory
effect under any present or future Environmental Laws or that may have a
negative



 
9
 

Environmental Indemnity Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-0086644
117473511_7

--------------------------------------------------------------------------------




impact on human health or the environment, including, but not limited to,
petroleum and petroleum products, asbestos and asbestos-containing materials,
polychlorinated biphenyls, lead, and lead-containing materials, radon,
radioactive materials, flammables and explosives, Lead Based Paint and Toxic
Mold. Notwithstanding anything to the contrary contained herein, the term
“Hazardous Substances” will not include substances which otherwise would be
included in such definition but which are of kinds and in amounts ordinarily and
customarily used or stored in similar properties, including, without limitation
substances used for the purposes of cleaning, maintenance, or operations,
substances typically used in construction, and typical products used in
properties like the Properties, and which are otherwise in compliance with all
Environmental Laws. Furthermore, the term “Hazardous Substances” will not
include substances which otherwise would be included in such definition but
which are of kinds and in amounts ordinarily and customarily stocked and sold by
tenants operating retail businesses of the types operated by the Tenants and
which are otherwise in compliance with all Environmental Laws.
The term “Indemnified Parties” includes Indemnitee, any Person who is or will
have been involved in the origination of the Loan, any Person who is or will
have been involved with the servicing of the Loan, any Person in whose name the
encumbrance created by the Mortgage is or will have been recorded, Persons who
may hold or acquire or will have held a full or partial interest in the Loan
(including, but not limited to, Investors (as hereinafter defined) and/or
prospective Investors, as well as custodians, trustees and other fiduciaries who
hold or have held a full or partial interest in the Loan for the benefit of
third parties), as well as the respective directors, officers, shareholders,
partners, members, employees, agents, servants, representatives, contractors,
subcontractors, affiliates, subsidiaries, participants, successors and assigns
of any and all of the foregoing (including, but not limited to, any other Person
who holds or acquires or will have held a participation or other full or partial
interest in the Loan, the Collateral or any Individual Property, whether during
the term of the Loan or as a part of, or following a foreclosure of, the Loan
and including, but not limited to, any successors by merger, consolidation or
acquisition of all or a substantial portion of Indemnitee’s assets and
business), but shall not include any Person who acquires the Property at any
time after the completion of a foreclosure, sale by power of sale, or deed in
lieu of foreclosure, and any Person claiming by, through or under such acquirer,
in their capacity as such.
The term “Investors” means collectively, any purchaser, transferee, assignee,
servicer, participant or investor or any credit rating agency.
The term “Legal Action” means any claim, suit or proceeding, whether
administrative or judicial in nature.
The term “Losses” includes any actual losses, damages, costs, fees, expenses,
claims, suits, judgments, awards, liabilities (including, but not limited to,
strict liabilities), obligations, debts, diminutions in value, fines, penalties,
charges, costs of Remediation (whether or not performed voluntarily), amounts
paid in settlement, foreseeable and unforeseeable consequential damages,
litigation costs, reasonable fees of attorneys, engineers and environmental
consultants and investigation costs (including, but not limited to, costs for
sampling, testing and analysis of soil, water, air, building materials and other
materials and substances, whether solid, liquid or gas), of



 
10
 

Environmental Indemnity Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-0086644
117473511_7

--------------------------------------------------------------------------------




whatever kind or nature, and whether or not incurred in connection with any
judicial or administrative proceedings, actions, claims, suits, judgments or
awards.
The term “Non-Borrower Indemnitor Affiliate” shall mean any Non-Borrower
Indemnitor, and any Person that either (or both) (a) is in Control of, is
Controlled by or is under common Control with (i) any Non-Borrower Indemnitor or
(ii) any general partner or managing member of, or other Person or Persons
Controlling, any Non-Borrower Indemnitor (each a “Clause (a) Person”), or (b) is
either (1) a Person that owns directly or indirectly thirty-five percent (35%)
or more of the direct or indirect equity interests in any Non-Borrower
Indemnitor or any other Clause (a) Person, or (2) a Person with respect to which
either (or a combination) of the Non-Borrower Indemnitors directly or indirectly
owns thirty-five percent (35%) or more of the direct or indirect equity
interests in such Person, or (3) a Person with respect to which any combination
of Non-Borrower Indemnitors and Clause (a) Persons own, directly or indirectly,
fifty-one percent (51%) or more of the direct or indirect voting equity
interests in such Person; provided, however, that, notwithstanding the
foregoing, (I) no Person shall be deemed to be a Non-Borrower Indemnitor
Affiliate (x) to the extent Controlled by a Controlling Mezzanine Lender in the
exercise of its Direct Control Remedies or (y) in connection with or by virtue
solely of any direct or indirect interest in Transferee Borrower or Indirect
Transferee and (II) in no event shall either Goldman Sachs Mortgage Company or
GS Commercial Real Estate LP be deemed a Non-Borrower Indemnitor Affiliate. In
addition to, and without limiting, the foregoing, if a direct or indirect
interest in a Mezzanine Loan is held by a Non-Borrower Indemnitor Affiliate, the
related Mezzanine Lender will be deemed a Non-Borrower Indemnitor Affiliate
unless such Non-Borrower Indemnitor Affiliate is a Disabled Participant (as
defined below) and one or more other holders of substantial interests in such
Mezzanine Loan that are not Non-Borrower Indemnitor Affiliates control the
administration of such Mezzanine Loan and the enforcement of the rights and
remedies of such Mezzanine Lender. A Non-Borrower Indemnitor Affiliate is a
“Disabled Participant” with respect to a Mezzanine Loan if it has no right to
exercise any voting or other control rights with respect to such Mezzanine Loan
(other than the right to approve amendments to the material economic terms of
such Mezzanine Loan).
The term “Release” with respect to any Hazardous Substance includes, but is not
limited to, any release, deposit, discharge, emission, leaking, leaching,
spilling, seeping, migrating, injecting, pumping, pouring, emptying, escaping,
dumping, disposing or other movement of Hazardous Substances.
The term “Remediation” includes, but is not limited to, any response, remedial,
removal, or corrective action; any activity to clean up, detoxify,
decontaminate, contain or otherwise remediate any Hazardous Substance; any
actions to prevent, cure or mitigate any Release of any Hazardous Substance
(including, with respect to Toxic Mold, providing any moisture control systems
at any Individual Property); any action to comply with any Environmental Laws or
with any permits issued pursuant thereto; any inspection, investigation, study,
monitoring, assessment, audit, sampling and testing or laboratory or other
analysis or evaluation relating to any Hazardous Substances or to any
environmental matter referred to herein.



 
11
 

Environmental Indemnity Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-0086644
117473511_7

--------------------------------------------------------------------------------




The term “Toxic Mold” means fungi that reproduces through the release of spores
or the splitting of cells or other means that may pose a risk to human health or
the environment or negatively affect the value of any Individual Property,
including, but not limited to, mold, mildew, fungi, fungal spores, fragments and
metabolites such as mycotoxins and microbial volatile organic compounds.
7.    Unimpaired Liability. The liability of Indemnitors under this Agreement
shall in no way be limited or impaired by, and each Indemnitor hereby consents
to and agrees to be bound by, any amendment or modification of the provisions of
the Note, the Loan Agreement, the Pledge Agreement, the Assumption Agreement or
any other Loan Document to or with Indemnitee by Borrower or any Person who
succeeds Borrower or any Person as owner of the Collateral or any Individual
Property (subject to the express provisions of Section 9 hereof). In addition,
the liability of Indemnitors under this Agreement shall in no way be limited or
impaired by (i) any extensions of time for performance required by the Note, the
Loan Agreement, the Pledge Agreement, the Assumption Agreement or any of the
other Loan Documents, (ii) unless a substitute Indemnitor acceptable to
Indemnitee in accordance with the Loan Agreement has agreed in writing to be
bound by the terms of this Agreement, but subject to Section 9 and Section 10
hereof, any sale or transfer of all or part of the Collateral, or any sale or
other assignment by any Non-Borrower Indemnitor of its direct or indirect
ownership interests in any Mortgage Borrower, (iii) except as provided herein,
any exculpatory provision in the Note, the Loan Agreement, the Pledge Agreement,
the Assumption Agreement or any of the other Loan Documents limiting
Indemnitee’s recourse to the Properties or the Collateral or to any other
security for the Note, or limiting Indemnitee’s rights to a deficiency judgment
against Indemnitors, (iv) the accuracy or inaccuracy of the representations and
warranties made by Borrower under the Note, the Loan Agreement, the Pledge
Agreement, the Assumption Agreement or any of the other Loan Documents or
herein, (v) the release of any of the Indemnitors or any other Person from
performance or observance of any of the agreements, covenants, terms or
conditions contained in any of the other Loan Documents, by operation of law,
Indemnitee’s voluntary act, or otherwise, (vi) the release or substitution in
whole or in part of any security for the Note, or (vii) Indemnitee’s failure to
file any of the UCC financing statements (or Indemnitee’s improper filing
thereof) or to otherwise perfect, protect, secure or insure any security
interest or lien given as security for the Note; and, in any such case, whether
with or without notice to any of the Indemnitors and with or without
consideration.
8.    Enforcement. The Indemnified Parties may enforce the obligations of
Indemnitors without first resorting to or exhausting any security or collateral
or without first having recourse to the Note, the Loan Agreement, the Pledge
Agreement, the Assumption Agreement or any other Loan Documents or any of the
Collateral, through foreclosure sale or otherwise, provided, however, that
nothing herein shall inhibit or prevent Indemnitee from suing on the Note,
foreclosing or exercising any power of sale under the Pledge Agreement or
exercising any other rights and remedies thereunder, subject to the terms of the
Loan Agreement. This Agreement is not collateral or security for the Obligations
of Borrower pursuant to the Loan Agreement, unless Indemnitee expressly elects
in writing to make this Agreement additional collateral or security for such
Obligations of Borrower pursuant to the Loan Agreement, which Indemnitee is
entitled to do in its sole and absolute discretion. It is not necessary for an
Event of Default to have occurred pursuant to and as defined in the Pledge
Agreement or the Loan Agreement for Indemnified Parties to exercise their rights
pursuant to this Agreement. Notwithstanding any provision of the Loan Agreement
to the contrary, the obligations



 
12
 

Environmental Indemnity Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-0086644
117473511_7

--------------------------------------------------------------------------------




of each Indemnitor pursuant to this Agreement are exceptions to any non-recourse
or exculpation provision of the Loan Agreement; and each Indemnitor expressly
acknowledges and agrees that it is fully and personally liable for such
obligations, and such liability is not limited to the original or amortized
principal balance of the Loan or the value of the Collateral.
9.    Limitations on Liability of Non-Borrower Indemnitors.
(a)    Notwithstanding anything to the contrary herein or in the other Loan
Documents, in the event of:
(i)    any foreclosure upon a Mezzanine Loan Default by a Mezzanine Lender that
is not a Non-Borrower Indemnitor Affiliate of the direct ownership interests in
the applicable Mortgage Borrower, Borrower or general partner of any Mortgage
Borrower or Mezzanine Borrower or general partner of any Mezzanine Borrower
pledged as collateral for a Mezzanine Loan pursuant to the Mezzanine Loan
Documents, any transfer in lieu of foreclosure of the equity pledged as
collateral for any Mezzanine Loan to, on behalf of or for the account of any
Mezzanine Lender that is not a Non-Borrower Indemnitor Affiliate (any such
foreclosure or transfer-in-lieu thereof, a “Mezzanine Divestment”), with the
result that neither of the Non-Borrower Indemnitors nor any other Non-Borrower
Indemnitor Affiliate (excluding any Loan Party who as a result of such Mezzanine
Divestment is no longer Controlled by either of the Non-Borrower Indemnitors or
any other Non-Borrower Indemnitor Affiliate) shall have Control of, any one or
more of the Mortgage Borrowers (each such Mortgage Borrower, a “Divested
Borrower”), or
(ii)    any foreclosure (whether judicially or non-judicially by private sale or
trustee’s sale) of any Mortgage, (B) any transfer in lieu of foreclosure to, on
behalf of or for the account of Mortgage Lender or a receiver, trustee,
liquidator, conservator or other third-party appointed by, on behalf of or for
the account of Mortgage Lender taking control of any Individual Property (any
such foreclosure, foreclosure sale, transfer in lieu of foreclosure or
appointment, a “Mortgage Divestment”), with the result, in any such case, that
neither of the Non-Borrower Indemnitors nor any other Non-Borrower Indemnitor
Affiliate shall have the power to direct the management of, any one or more of
the Properties thereby foreclosed, transferred or controlled (each such
Property, a “Divested Property”),
then, in such cases, Non-Borrower Indemnitors shall not have any liability under
the Loan Documents for any Losses arising from any circumstance, condition,
action or event with respect to any such Divested Property or Divested Borrower
first occurring after the date of the Mortgage Divestment or Mezzanine
Divestment, as applicable, and not caused by the acts of either of the
Non-Borrower Indemnitors or any other Non-Borrower Indemnitor Affiliate, or any
Loan Party (excluding any Loan Party who as a result of a Mezzanine Divestment
is no longer Controlled by either of the Non-Borrower Indemnitors or any other
Non-Borrower Indemnitor Affiliate); provided that Non-Borrower Indemnitors shall
remain liable hereunder for any Losses to the extent arising from any action or
event occurring with respect to any such Divested Property or Divested Borrower
prior to the date of the Mortgage Divestment or Mezzanine Divestment, as
applicable.



 
13
 

Environmental Indemnity Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-0086644
117473511_7

--------------------------------------------------------------------------------




(b)    In the event that a Permitted Direct Assumption or Permitted Indirect
Assumption, shall occur in accordance with Section 7.1 of the Loan Agreement,
and Lender receives in connection therewith a replacement guaranty and
replacement environmental indemnity (collectively, the “Assumption Replacement
Guaranty”) in satisfaction of the condition in Section 7.1(a)(xiii) or Section
7.1(b)(xi) of the Loan Agreement, as applicable, Lender shall execute and
deliver a release of Non-Borrower Indemnitors for any Losses arising from any
circumstance, condition, action or event first occurring after the effective
date of such Assumption Replacement Guaranty (the “Assumption Release Date”) to
the extent the same is not caused by either of the Non-Borrower Indemnitors or
any Non-Borrower Indemnitor Affiliate (it being understood that circumstances,
conditions, actions or events caused by or on behalf of any Transferee Borrower
or Indirect Transferee shall be deemed to not have been caused by any
Non-Borrower Indemnitor or any Non-Borrower Indemnitor Affiliate); provided,
however, that Non-Borrower Indemnitors shall remain liable hereunder for any
Losses arising from any action or event occurring prior to the Assumption
Release Date.
(c)    In the event that a Mezzanine Loan Default shall exist with respect to a
Mezzanine Loan and the related Mezzanine Lender is not a Non-Borrower Indemnitor
Affiliate and such related Mezzanine Lender, pursuant to the exercise of
remedies under the Mezzanine Loan Documents, (i) exercises direct voting
Control, by power of attorney or other exercise of voting power with respect to
the ownership interests of the applicable Mortgage Borrower, Borrower or general
partner of any Mortgage Borrower, or Mezzanine Borrower or general partner of
any Mezzanine Borrower pledged to such Mezzanine Lender as collateral for its
Mezzanine Loan under the related Mezzanine Loan Documents, of such ownership
interests in the applicable Borrowers, SPC Party or Mezzanine Borrower so
pledged as collateral for such Mezzanine Loan, or (ii) appoints a receiver,
trustee, liquidator, conservator or other third-party that is not a Non-Borrower
Indemnitor Affiliate to take control of the equity pledged as collateral for
such Mezzanine Loan (the “Direct Control Remedies”, and such Mezzanine Lender,
or such receiver, trustee, liquidator, conservator or other third-party
appointed by such Mezzanine Lender, exercising such Direct Control Remedies, the
“Controlling Mezzanine Lender”), Non-Borrower Indemnitors shall not have
liability hereunder for the actions that such Controlling Mezzanine Lender, in
the exercise of its Direct Control Remedies, causes any Mortgage Borrower,
Borrower or any general partner of any Mortgage Borrower or Mezzanine Borrower
or general partner of any Mezzanine Borrower to take (“Mezzanine Lender
Controlled Actions”) if such Mezzanine Lender Controlled Actions are taken
without consent of or collusion with, either of the Non-Borrower Indemnitors or
any Non-Borrower Indemnitor Affiliate.
10.    Survival. Except as expressly provided to the contrary in Section 9
hereof, the obligations and liabilities of each Indemnitor under this Agreement
shall fully survive indefinitely, notwithstanding any termination, satisfaction,
assignment, foreclosure on the Collateral or other exercise of Indemnitee’s
rights or remedies under the Pledge Agreement, any other Loan Document or the
UCC. Notwithstanding the foregoing, the indemnification obligations of
Indemnitors hereunder shall terminate three (3) years after the payment in full
(or, if later, after delivery of the Environmental Report described in this
sentence), in accordance with the Loan Agreement, by any Indemnitor of the Debt
solely as to an Individual Property as to which at the time of such payment (or
at any time thereafter) Indemnitee has been furnished an updated Environmental
Report in form



 
14
 

Environmental Indemnity Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-0086644
117473511_7

--------------------------------------------------------------------------------




and substance, and from an environmental consultant, reasonably acceptable to
Indemnitee and acceptable to the Rating Agencies, which updated Environmental
Report discloses, as of the date of such repayment (or, if later, the date of
the delivery thereof), no actual or threatened (other than as disclosed in the
Environmental Report delivered to Indemnitee by Indemnitors in connection with
the origination of the Loan) (A) noncompliance with or violation of applicable
Environmental Laws (or permits issued pursuant to Environmental Laws) in
connection with any Individual Property or operations thereon, which has not
been cured in accordance with applicable Environmental Laws, (B) Environmental
Liens encumbering any Individual Property, (C) administrative processes or
proceedings or judicial proceedings concerning any environmental matter
addressed in this Agreement, or (D) unlawful presence or Release of Hazardous
Substances in, on, above or under any Individual Property that has not been
fully remediated as required by applicable Environmental Laws.
11.    Interest. Any amounts payable to any Indemnified Parties under this
Agreement shall become immediately due and payable on demand and, if not paid
within thirty (30) days of such demand therefor, shall bear interest at the
Default Rate.
12.    Waivers.
(a)    Each Indemnitor hereby waives and relinquishes (i) any right or claim of
right to cause a marshaling of any Indemnitor’s assets or to cause Indemnitee or
any other Indemnified Party to proceed against any of the security for the Loan
before proceeding under this Agreement against any Indemnitor; (ii) all rights
and remedies accorded by applicable law to indemnitors or guarantors generally,
including any rights of subrogation which any Indemnitor may have, provided that
the indemnity provided for hereunder shall neither be contingent upon the
existence of any such rights of subrogation nor subject to any claims or
defenses whatsoever which may be asserted in connection with the enforcement or
attempted enforcement of such subrogation rights, including, without limitation,
any claim that such subrogation rights were abrogated by any acts of Indemnitee
or any other Indemnified Party; (iii) the right to assert a counterclaim, other
than a mandatory or compulsory counterclaim, in any action or proceeding brought
against or by Indemnitee or any other Indemnified Party; (iv) notice of
acceptance hereof and of any action taken or omitted in reliance hereon; (v)
presentment for payment, demand of payment, protest or notice of nonpayment or
failure to perform or observe, or other proof, or notice or demand; and (vi) all
homestead exemption rights against the obligations hereunder and the benefits of
any statutes of limitations or repose. Notwithstanding anything to the contrary
contained herein, each Indemnitor hereby agrees to postpone the exercise of any
rights of subrogation with respect to any collateral securing the Obligations
until the Debt shall have been paid in full.
(b)    EACH INDEMNITOR AND EACH INDEMNIFIED PARTY, BY ITS ACCEPTANCE OF THE
BENEFITS HEREOF, HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE
OF RIGHT BY JURY, AND FOREVER WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST, WITH REGARD TO THIS
AGREEMENT, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY



 
15
 

Environmental Indemnity Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-0086644
117473511_7

--------------------------------------------------------------------------------




AND VOLUNTARILY BY EACH INDEMNITOR AND INDEMNIFIED PARTY AND IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A
TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH PARTY IS HEREBY AUTHORIZED TO FILE A
COPY OF THIS SECTION IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY
EACH INDEMNITOR AND INDEMNIFIED PARTY.
13.    Subrogation. Each Indemnitor hereby agrees that it shall take any and all
commercially reasonable actions, including the institution of legal action
against third parties, necessary or appropriate to obtain reimbursement, payment
or compensation from such Persons responsible for the presence of any Hazardous
Substances at, in, on, under or near any Individual Property or otherwise
obligated by law to bear the cost. The Indemnified Parties shall be and hereby
are subrogated to all of each Indemnitor’s rights now or hereafter in such
claims.
14.    Indemnitors’ Representations and Warranties. Each Indemnitor represents
and warrants that:
(a)    it has the full power and authority to execute and deliver this Agreement
and to perform its obligations hereunder; the execution, delivery and
performance of this Agreement by such Indemnitor has been duly and validly
authorized; and all requisite action has been taken by such Indemnitor to make
this Agreement valid and binding upon such Indemnitor, enforceable in accordance
with its terms;
(b)    its execution of, and compliance with, this Agreement is in the ordinary
course of business of such Indemnitor and will not result in the breach of any
term or provision of the charter, by-laws, partnership, operating or trust
agreement or other governing instrument of such Indemnitor, the Collateral or
result in the breach of any term or provision of, or conflict with or constitute
a default under, or result in the acceleration of any obligation under, any
agreement, indenture or loan or credit agreement or other instrument to which
such Indemnitor or any Individual Property is subject, or result in the
violation of any law, rule, regulation, order, judgment or decree to which such
Indemnitor, the Collateral or any Individual Property is subject;
(c)    to the best of such Indemnitor’s knowledge, there is no action, suit,
proceeding or investigation pending or threatened against it which, either in
any one instance or in the aggregate, would be reasonably likely to result in
any material adverse change in the business, operations, financial condition,
properties or assets of such Indemnitor, or in any material impairment of the
right or ability of such Indemnitor to carry on its business substantially as
now conducted, or in any material liability on the part of such Indemnitor, or
which would draw into question the validity of this Agreement or of any action
taken or to be taken in connection with the obligations of such Indemnitor
contemplated herein, or which would be likely to impair materially the ability
of such Indemnitor to perform under the terms of this Agreement;
(d)    it does not believe, nor does it have any reason or cause to believe,
that it cannot perform each and every covenant contained in this Agreement;



 
16
 

Environmental Indemnity Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-0086644
117473511_7

--------------------------------------------------------------------------------




(e)    to the best of such Indemnitor’s knowledge, no approval, authorization,
order, license or consent of, or registration or filing with, any Governmental
Authority or other Person, and no approval, authorization or consent of any
other Person, that has not been obtained as of the execution hereof, is required
in connection with this Agreement; and
(f)    this Agreement constitutes a valid, legal and binding obligation of such
Indemnitor, enforceable against it in accordance with the terms hereof, subject
to bankruptcy, insolvency and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles.
15.    No Waiver. No delay by any Indemnified Party in exercising any right,
power or privilege under this Agreement shall operate as a waiver of any such
privilege, power or right.
16.    Notice of Legal Actions. Each party hereto shall, within five (5)
Business Days of receipt thereof, give written notice to the other parties
hereto of (i) any notice, advice or other communication from any Governmental
Authority or any source whatsoever with respect to the presence or potential
presence of Hazardous Substances on, from or affecting any Individual Property
in violation of applicable Environmental Laws, and (ii) any legal action brought
against such party or related to any Individual Property, with respect to which
Indemnitors may have liability under this Agreement. Such notice shall comply
with the provisions of Section 17 hereof.
17.    Notices. All notices, demands, requests, consents, approvals or other
communications (any of the foregoing, a “Notice”) required, permitted or desired
to be given hereunder shall be in writing and shall be sent by telefax (with
answer back acknowledged) or by registered or certified mail, postage prepaid,
return receipt requested, or delivered by hand or by reputable overnight
courier, addressed to the party to be so notified at its address hereinafter set
forth, or to such other address as such party may hereafter specify in
accordance with the provisions of this Section 17. Any Notice shall be deemed to
have been received: (a) three (3) days after the date such Notice is mailed, (b)
on the date of sending by telefax if sent during business hours on a Business
Day (otherwise on the next Business Day), (c) on the date of delivery by hand if
delivered during business hours on a Business Day (otherwise on the next
Business Day), and (d) on the next Business Day if sent by an overnight
commercial courier, in each case addressed to the parties as follows:
If to Indemnitee:


U.S. Bank National Association, as Trustee for the Registered Holders of EQTY
2014-MZ Mezzanine Trust, Commercial Mezzanine Pass-Through Certificates
c/o Berkadia Commercial Mortgage LLC
323 Norristown Road, Suite 300
Ambler, PA 19002
Attention: Client Relations Manager for
                   Loan Nos. 01-0085684 & 01-0086644
Facsimile No.: __________________________






 
17
 

Environmental Indemnity Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-0086644
117473511_7

--------------------------------------------------------------------------------




with a copy to:
Dilworth Paxson LLP
1500 Market Street, 3500E
Philadelphia, PA 19102
Attention: Ajay Raju, Esq.
Facsimile No.: (215) 575-7200




If to Borrowers:
ARC Hospitality Portfolio I Mezz, LP
c/o American Realty Capital
405 Park Avenue
New York, New York 10022
Facsimile No.: (212) 421-5799
   


with a copy to:
Goodwin Procter LLP
53 State Street
Boston, MA 02109
Attn: Samuel L. Richardson, Esq.
Facsimile No.: (617) 523-1231


If to Non-Borrower Indemnitors:
Whitehall Street Global Real Estate Limited Partnership 2007 and Whitehall
Parallel Global Real Estate Limited Partnership 2007
c/o Goldman Sachs & Co.
200 West Street
New York, New York 10282
Facsimile No.: (972) 368-3699


American Realty Capital Hospitality Operating Partnership, L.P. and
American Realty Capital Hospitality Trust, Inc.
c/o American Realty Capital
405 Park Avenue
New York, New York 10022
Facsimile No.: (212) 421-5799








 
18
 

Environmental Indemnity Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-0086644
117473511_7

--------------------------------------------------------------------------------




with a copy to:
Whitehall Street Global Real Estate Limited Partnership 2007
c/o Goldman, Sachs & Co.
200 West Street
New York, New York 10282
Attention: Chief Financial Officer
Facsimile No.: (212) 357-5505


Sullivan & Cromwell LLP
125 Broad Street
New York, NY 10004
Attention: Anthony J. Colletta, Esq.
Facsimile No. (212) 291-9029


Goodwin Procter LLP
53 State Street
Boston, MA 02109
Attn: Samuel L. Richardson, Esq.
Facsimile No.: (617) 523-1231





Any party may change the address to which any such Notice is to be delivered by
furnishing ten (10) days’ written notice of such change to the other parties in
accordance with the provisions of this Section 17. Notices shall be deemed to
have been given on the date set forth above, even if there is an inability to
actually deliver any Notice because of a changed address of which no Notice was
given or there is a rejection or refusal to accept any Notice offered for
delivery. Notice for any party may be given by its respective counsel.
Additionally, Notice from Indemnitee may also be given by Servicer.
18.    Duplicate Originals; Counterparts. This Agreement may be executed in any
number of duplicate originals and each duplicate original shall be deemed to be
an original. This Agreement may be executed in several counterparts, each of
which counterparts shall be deemed an original instrument and all of which
together shall constitute a single Agreement. The failure of any party hereto to
execute this Agreement, or any counterpart hereof, shall not relieve the other
signatories from their obligations hereunder.
19.    No Oral Change. This Agreement, and any provisions hereof, may not be
modified, amended, waived, extended, changed, discharged or terminated orally or
by any act or failure to act on the part of any Indemnitor or any Indemnified
Party, but only by an agreement in writing signed by the party or parties
against whom enforcement of any modification, amendment, waiver, extension,
change, discharge or termination is sought.
20.    Headings, Etc. The headings and captions of various sections of this
Agreement are for convenience of reference only and are not to be construed as
defining or limiting, in any way, the scope or intent of the provisions hereof.
21.    Number and Gender/Successors and Assigns. All pronouns and any variations
thereof shall be deemed to refer to the masculine, feminine, neuter, singular or
plural as the identity of the Person or Persons referred to may require. Without
limiting the effect of specific references



 
19
 

Environmental Indemnity Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-0086644
117473511_7

--------------------------------------------------------------------------------




in any provision of this Agreement, the term “Indemnitor” shall be deemed to
refer to each and every Person constituting an Indemnitor from time to time, as
the sense of a particular provision may require, and to include the heirs,
executors, administrators, legal representatives, successors and permitted
assigns of each Indemnitor, all of whom shall be bound by the provisions of this
Agreement. Each reference herein to Indemnitee shall be deemed to include its
successors and assigns; provided that no obligation of any Indemnitor may be
assigned except in accordance with the Loan Agreement. This Agreement shall
inure to the benefit of the Indemnified Parties and their respective successors,
permitted assigns, heirs and legal representatives forever. The Indemnified
Parties shall have the right to assign or transfer their rights under this
Agreement in connection with any assignment of the Loan and the Loan Documents.
Any assignee or transferee of Indemnitee (and the other Indemnified Parties)
shall be entitled to all the benefits afforded to Indemnitee (and the other
Indemnified Parties) under this Agreement. No Indemnitor shall have the right to
assign or transfer its rights or obligations under this Agreement without the
prior written consent of Indemnitee, unless otherwise permitted by the Loan
Agreement, and any attempted assignment without such consent shall be null and
void.
22.    Release of Liability. Any one or more parties liable upon or in respect
of this Agreement may be released without affecting the liability of any party
not so released.
23.    Rights Cumulative. The rights and remedies herein provided are cumulative
and not exclusive of any rights or remedies which Indemnitee has under the Note,
the Pledge Agreement, the Loan Agreement, the Assumption Agreement or the other
Loan Documents or would otherwise have at law or in equity.
24.    Inapplicable Provisions. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws effective during
the term of this Agreement, such provision shall be fully severable and this
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Agreement, and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement, unless such continued effectiveness of this
Agreement, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.
25.    Governing Law; Jurisdiction; Service of Process.
(a)    THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY EACH
INDEMNITOR AND ACCEPTED BY INDEMNITEE IN THE STATE OF NEW YORK, AND THE PROCEEDS
OF THE NOTE WERE DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES
AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING
TRANSACTION RELATED HERETO, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE,
THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE



 
20
 

Environmental Indemnity Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-0086644
117473511_7

--------------------------------------------------------------------------------




(WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS) AND ANY APPLICABLE LAW OF THE
UNITED STATES OF AMERICA. TO THE FULLEST EXTENT PERMITTED BY LAW, EACH
INDEMNITOR HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT
THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT AND/OR THE OTHER
LOAN DOCUMENTS, AND THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.
(b)    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST INDEMNITEE OR ANY INDEMNITOR
ARISING OUT OF OR RELATING TO THIS AGREEMENT MAY, AT INDEMNITEE’S OPTION, BE
INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW
YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND
EACH INDEMNITOR WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED
ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND
EACH INDEMNITOR HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY
SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING.
EACH OF BORROWER, AMERICAN REALTY CAPITAL HOSPITALITY OPERATING PARTNERSHIP,
L.P. AND AMERICAN REALTY CAPITAL HOSPITALITY TRUST, INC. DOES HEREBY DESIGNATE
AND APPOINT:
CORPORATION SERVICE COMPANY
1180 AVENUE OF THE AMERICAS, SUITE 210
NEW YORK, NY 10036-8401


AND EACH OF WHITEHALL STREET GLOBAL REAL ESTATE LIMITED PARTNERSHIP 2007 AND
WHITEHALL PARALLEL GLOBAL REAL ESTATE LIMITED PARTNERSHIP 2007 DOES HEREBY
DESIGNATE AND APPOINT:
C T CORPORATION SYSTEM
111 EIGHTH AVENUE
NEW YORK, NEW YORK 10011


AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND EACH INDEMNITOR AGREES
THAT SERVICE OF PROCESS UPON SUCH RESPECTIVE AGENT AT SAID ADDRESS AND WRITTEN
NOTICE OF SAID



 
21
 

Environmental Indemnity Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-0086644
117473511_7

--------------------------------------------------------------------------------




SERVICE MAILED OR DELIVERED TO SUCH INDEMNITOR IN THE MANNER PROVIDED HEREIN
SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON SUCH
INDEMNITOR IN ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK. EACH
INDEMNITOR (I) SHALL GIVE PROMPT NOTICE TO INDEMNITEE OF ANY CHANGED ADDRESS OF
ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME
DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK
(WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS
FOR SERVICE OF PROCESS AND WHICH SUBSTITUTE AGENT SHALL AT ALL TIMES BE THE SAME
AGENT AS AUTHORIZED BY BORROWER UNDER THE LOAN AGREEMENT), AND (III) SHALL
PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN
OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.
NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF THE INDEMNIFIED PARTIES TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST INDEMNITORS IN ANY OTHER JURISDICTION.
26.    Miscellaneous.
(a)    Wherever pursuant to this Agreement (i) Indemnitee (or any other
Indemnified Party) exercises any right given to it to approve or disapprove any
matter, (ii) any arrangement or term is to be satisfactory to Indemnitee (or any
other Indemnified Party), or (iii) any other decision or determination is to be
made by Indemnitee (or any other Indemnified Party), the decision of Indemnitee
(or such other Indemnified Party) to approve or disapprove such matter, all
decisions that arrangements or terms are satisfactory or not satisfactory to
Indemnitee (or such other Indemnified Party) and all other decisions and
determinations made by Indemnitee (or such other Indemnified Party), shall be in
the sole and absolute discretion of Indemnitee (or such other Indemnified Party)
and shall be final and conclusive, except as may be otherwise expressly and
specifically provided herein.
(b)    Wherever pursuant to this Agreement it is provided that any Indemnitor
pay any costs and expenses, such costs and expenses shall include, but not be
limited to, reasonable out-of-pocket legal fees and disbursements of Indemnitee
and the other Indemnified Parties, whether incurred by retained outside law
firms, or as reimbursements for the expenses of in-house legal staff, or
otherwise.
27.    Joint and Several Liability. The obligations and liabilities of the
Indemnitors hereunder are joint and several.
28.    Recitals. The recitals hereof are a part hereof, form a basis for this
Agreement and shall be considered prima facie evidence of the facts and
documents referred to therein.
29.    California State Specific Provisions.



 
22
 

Environmental Indemnity Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-0086644
117473511_7

--------------------------------------------------------------------------------




(a)    Environmental Provisions. To the extent California law applies, nothing
herein shall be deemed to limit the right of Indemnitee to recover in accordance
with California Code of Civil Procedure Section 736 (as such Section may be
amended from time to time), any out-of-pocket costs, expenses, liabilities or
damages, including reasonable attorneys’ fees and costs, incurred by Indemnitee
and arising from any covenant, obligation, liability, representation or warranty
contained in any indemnity agreement given to Indemnitee, or any order, consent
decree or settlement relating to the cleanup of Hazardous Substances or any
other “environmental provision” (as defined in such Section 736) relating to the
Collateral or any portion thereof or the right of Indemnitee to waive, in
accordance with the California Code of Civil Procedure Section 726.5 (as such
Section may be amended from time to time), the security of the Pledge Agreement
as to any of the Collateral that is “environmentally impaired” or is an
“affected parcel” (as such terms are defined in such Section 726.5), and as to
any personal property attached to such parcel, and thereafter to exercise
against Borrower, to the extent permitted by such Section 726.5, the rights and
remedies of any unsecured creditor, including reduction of Indemnitee’s claim
against Borrower to judgment, and any other rights and remedies permitted by
law.
(b)    Additional Indemnitor Waivers. To the extent California law applies, in
addition to and not in lieu of any other provisions of this Agreement, each
Indemnitor represents, warrants and covenants as follows:
(i)    The obligations of each Indemnitor under this Agreement shall be
performed without demand by Indemnitee and shall be unconditional irrespective
of the genuineness, validity, regularity or enforceability of any of the Loan
Documents, and without regard to any other circumstance which might otherwise
constitute a legal or equitable discharge of a surety or a guarantor. Each
Indemnitor hereby waives any and all benefits and defenses under California
Civil Code Section 2810 and agrees that by doing so such Indemnitor shall be
liable even if Borrower had no liability at the time of execution of the Loan
Documents, or thereafter ceases to be liable. Each Indemnitor hereby waives any
and all benefits and defenses under California Civil Code Section 2809 and
agrees that by doing so such Indemnitor’s liability may be larger in amount and
more burdensome than that of Borrower. Each Indemnitor hereby waives the benefit
of all principles or provisions of law, statutory or otherwise, which are or
might be in conflict with the terms of this Agreement and agrees that such
Indemnitor’s obligations shall not be affected by any circumstances, whether or
not referred to in this Agreement which might otherwise constitute a legal or
equitable discharge of a surety or a guarantor. Each Indemnitor hereby waives
the benefits of any right of discharge under any and all statutes or other laws
relating to guarantors or sureties and any other rights of sureties and
guarantors thereunder.
(ii)    In accordance with Section 2856 of the California Civil Code, each
Indemnitor hereby waives all rights and defenses arising out of an election of
remedies by Indemnitee even though that election of remedies, such as a
nonjudicial foreclosure with respect to security for guaranteed obligations, has
destroyed or otherwise impaired such Indemnitor’s rights of subrogation and
reimbursement against the principal by the operation of Section 580d of the
California Code of Civil



 
23
 

Environmental Indemnity Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-0086644
117473511_7

--------------------------------------------------------------------------------




Procedure or otherwise. Each Indemnitor hereby authorizes and empowers
Indemnitee to exercise, in its sole and absolute discretion, any right or
remedy, or any combination thereof, which may then be available, since it is the
intent and purpose of each Indemnitor that the obligations under this Agreement
shall be absolute, independent and unconditional under any and all
circumstances. Specifically, and without in any way limiting the foregoing, each
Indemnitor hereby waives any rights of subrogation, indemnification,
contribution or reimbursement arising under Sections 2846, 2847, 2848 and 2849
of the California Civil Code or any other right of recourse to or with respect
to Borrower (unless a Permitted Direct Assumption shall have occurred in
accordance with the Loan Agreement), any general partner, member or other
constituent of Borrower (unless a Permitted Direct Assumption shall have
occurred in accordance with the Loan Agreement), any other person obligated to
Indemnitee with respect to matters set forth herein, or the assets or property
of any of the foregoing (unless a Permitted Direct Assumption shall have
occurred in accordance with the Loan Agreement) or to any collateral for the
Loan until the Obligations have been indefeasibly paid and satisfied in full,
all obligations owed to Indemnitee under the Loan Documents have been fully
performed, and Indemnitee has released, transferred or disposed of all its
right, title and interest in such collateral or security, and there has expired
the maximum possible period thereafter during which any payment made by Borrower
or others to Indemnitee with respect to the Obligations could be deemed a
preference under the United States Bankruptcy Code. In connection with the
foregoing, subject to the foregoing limitations, each Indemnitor expressly
waives any and all rights of subrogation against Borrower, and each Indemnitor
hereby waives any rights to enforce any remedy which Indemnitee may have against
Borrower and any right to participate in any collateral for the Loan. Each
Indemnitor recognizes that, pursuant to Section 580d of the California Code of
Civil Procedure, Indemnitee’s realization through nonjudicial foreclosure upon
any real property constituting security for Borrower’s obligations under the
Loan Documents could terminate any right of Indemnitee to recover a deficiency
judgment against Borrower, thereby terminating subrogation rights which such
parties otherwise might have against Borrower. In the absence of an adequate
waiver, such a termination of subrogation rights could create a defense to
enforcement of this Agreement against such parties. Each Indemnitor hereby
unconditionally and irrevocably waives any such defense.
(iii)    In addition to and without in any way limiting the foregoing, each
Indemnitor hereby subordinates any and all indebtedness of Borrower now or
hereafter owed to any Indemnitor to all the indebtedness of Borrower to
Indemnitee and agrees with Indemnitee that until either (x) a Permitted Direct
Assumption has been consummated in accordance with the Loan Agreement or (y) the
Obligations have been indefeasibly paid and satisfied in full, all obligations
owed to Indemnitee under the Loan Documents have been fully performed, and
Indemnitee has released, transferred or disposed of all its right, title and
interest in such collateral or security, and there has expired the maximum
possible period thereafter during which any payment made by Borrower or others
to Indemnitee with respect to the Obligations



 
24
 

Environmental Indemnity Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-0086644
117473511_7

--------------------------------------------------------------------------------




could be deemed a preference under the United States Bankruptcy Code, no
Indemnitor shall demand or accept any payment of principal or interest from
Borrower, claim any offset or other reduction of any Indemnitor’s obligations
hereunder because of any such indebtedness and shall not (even following a
Permitted Direct Assumption) take any action to obtain any of the collateral for
the Loan. If any amount shall nevertheless be paid to an Indemnitor by Borrower
or another guarantor prior to payment in full of the Guaranteed Obligations (as
defined in the Guaranty), such amount shall be held in trust for the benefit of
Indemnitee and shall forthwith be paid to Indemnitee to be credited and applied
to the Guaranteed Obligations, whether matured or unmatured. Further, no
Indemnitor shall have any right of recourse against Indemnitee by reason of any
action Indemnitee may take or omit to take under the provisions of this
Agreement or under the provisions of any of the Loan Documents. Without limiting
the generality of the foregoing, each Indemnitor hereby waives, to the fullest
extent permitted by law, diligence in collecting the Obligations, presentment,
demand for payment, protest, all notices with respect to the Note, this
Agreement, or any other Loan Document which may be required by statute, rule of
law or otherwise to preserve Indemnitee’s rights against such Indemnitor under
this Agreement, including, but not limited to, notice of acceptance, notice of
any amendment of the Loan Documents, notice of the occurrence of any default,
notice of intent to accelerate, notice of acceleration, notice of dishonor,
notice of foreclosure, notice of protest, and notice of the incurring by
Borrower of any obligation or indebtedness.
(iv)    Without limiting the foregoing, but subject to the same limitations set
forth above, each Indemnitor waives (i) all rights of subrogation,
reimbursement, indemnification, and contribution and any other rights and
defenses that are or may become available to any Indemnitor by reason of
California Civil Code Sections 2787 to 2855, inclusive, including any and all
rights or defenses such Indemnitor may have by reason of protection afforded to
Borrower with respect to any of the obligations of any Indemnitor under this
Agreement by reason of a nonjudicial foreclosure or pursuant to the
antideficiency or other laws of the State of California limiting or discharging
Borrower’s Obligations. Without limiting the generality of the foregoing, each
Indemnitor hereby expressly waives any and all benefits under (i) California
Code of Civil Procedure Section 580a (which Section, if such Indemnitor had not
given this waiver, would otherwise limit such Indemnitor’s liability after a
nonjudicial foreclosure sale to the difference between the obligations of such
Indemnitor under this Agreement and the fair market value of the property or
interests sold at such nonjudicial foreclosure sale), (ii) California Code of
Civil Procedure Sections 580b and 580d (which Sections, if such Indemnitor had
not given this waiver, would otherwise limit Indemnitee’s right to recover a
deficiency judgment with respect to purchase money obligations and after a
nonjudicial foreclosure sale, respectively), and (iii) California Code of Civil
Procedure Section 726 (which Section, if such Indemnitor had not given this
waiver, among other things, would otherwise require Indemnitee to exhaust all of
its security before a personal judgment could be obtained for a deficiency).
Notwithstanding any foreclosure of



 
25
 

Environmental Indemnity Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-0086644
117473511_7

--------------------------------------------------------------------------------




the lien of the Pledge Agreement or any mortgage, deed of trust or other
security instrument that may now or hereafter be executed by Borrower for the
benefit of Lender, each Indemnitor shall remain bound under this Agreement
(other than as set forth in Section 9 or Section 10).
(v)    Likewise, each Indemnitor waives (i) any and all rights and defenses
available to such Indemnitor under California Civil Code Sections 2899 and 3433;
(ii) any rights or defenses such Indemnitor may have with respect to its
obligations as a guarantor by reason of any election of remedies by Indemnitee;
and (iii) all rights and defenses that such Indemnitor may have because
Borrower’s debt is secured by any real property. This means, among other things,
that Indemnitee may collect from Indemnitors without first foreclosing on any
real or personal property collateral pledged by Borrower or any Mortgage
Borrower, and that if Indemnitee forecloses on any real property collateral
pledged by Borrower (A) the amount of the debt may be reduced only by the price
for which that collateral is sold at the foreclosure sale, even if the
collateral is worth more than the sale price, and (B) Indemnitee may collect
from Indemnitors even if Indemnitee, by foreclosing on the real property
collateral, has destroyed any rights Indemnitors may have to collect from
Borrower. This is an unconditional and irrevocable waiver of any rights and
defenses any Indemnitor may have because Borrower’s debt is secured by any real
property. These rights and defenses include, but are not limited to, any rights
or defenses based upon Section 580a, 580b, 580d, or 726 of the California Code
of Civil Procedure.
The provisions of this Section 29(b) shall survive any satisfaction and
discharge of Borrower by virtue of any payment, court order or any applicable
law, except the indefeasible payment in full of the Debt.
30.    Unsecured Obligations. Indemnitors hereby acknowledge that Lender’s
appraisal of the Collateral is such that Lender is not willing to accept the
consequences of the inclusion of Indemnitors’ indemnity set forth herein among
the obligations secured by the Pledge Agreement and the other Loan Documents and
that Lender would not enter into the Loan Agreement but for the unsecured
personal liability undertaken by Indemnitors herein. Indemnitors further hereby
acknowledge that even though the representations, warranties, covenants or
agreements of Indemnitors contained herein may be identical or substantially
similar to representations, warranties, covenants or agreements of Indemnitors
set forth in the Loan Agreement, the Assumption Agreement and/or the Pledge
Agreement and secured thereby, the obligations of Indemnitors under this
Agreement are not secured by the lien of the Pledge Agreement or the security
interests or other collateral described in the Pledge Agreement or the other
Loan Documents, it being the intent of Lender to create separate obligations of
Indemnitors hereunder which can be enforced against Indemnitors without regard
to the existence of the Pledge Agreement, the Loan Agreement, the Assumption
Agreement or the other Loan Documents or the liens or security interests created
therein.
[NO FURTHER TEXT ON THIS PAGE]





 
26
 

Environmental Indemnity Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-0086644
117473511_7

--------------------------------------------------------------------------------











 
27
 

Environmental Indemnity Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-0086644
117473511_7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been executed by Indemnitors and is
effective as of the day and year first above written.
INDEMNITORS:


ARC HOSPITALITY PORTFOLIO I MEZZ, LP, a Delaware limited partnership


By:
ARC Hospitality Portfolio I Mezz GP, LLC, its general partner





By: /s/ Jonathan Mehlman____________________
Name: Jonathan Mehlman
Title: CEO and President








[SIGNATURES CONTINUE ON NEXT PAGE]



Environmental Indemnity Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-0086644

--------------------------------------------------------------------------------






WHITEHALL STREET GLOBAL REAL ESTATE LIMITED PARTNERSHIP 2007,
a Delaware limited partnership


By:    WH Advisors, L.L.C. 2007,
a Delaware limited liability company
Its: General Partner


By: /s/ Peter Weidman    
Name: Peter Weidman
Title: Peter Weidman




WHITEHALL PARALLEL GLOBAL REAL ESTATE LIMITED PARTNERSHIP 2007,
a Delaware limited partnership


By:    WH Parallel Advisors, L.L.C. 2007,
a Delaware limited liability company
Its: General Partner


By: /s/ Peter Weidman    
Name: Peter Weidman
Title: Peter Weidman






[SIGNATURES CONTINUE ON NEXT PAGE]



Environmental Indemnity Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-0086644

--------------------------------------------------------------------------------




AMERICAN REALTY CAPITAL HOSPITALITY OPERATING PARTNERSHIP, L.P., a Delaware
limited partnership


By:
American Realty Capital Hospitality Trust, Inc., a Maryland corporation, its
general partner





By: /s/ Jonathan Mehlman____________________
Name: Jonathan Mehlman
Title: CEO and President


AMERICAN REALTY CAPITAL HOSPITALITY TRUST, INC., a Maryland corporation




By: /s/ Jonathan Mehlman____________________
Name: Jonathan Mehlman
Title: CEO and President





Environmental Indemnity Agreement (Mezzanine)
Berkadia Loan No. 01-0085684 & 01-0086644